8-K 1 form8k.htm CURRENT REPORT UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 1, 2011 Ecologic Transportation, Inc. (Exact name of registrant as specified in its charter) Nevada 333-139045 26-1875304 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1327 Ocean Avenue, Suite B, Santa Monica, California 90401 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 899-3900 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17
